              Case 19-13686 Doc 50-2 Filed 06/26/20 Entered 06/26/20 14:29:18                                                Desc
Form G-4
                        Statement Accompanying Relief From Stay Page 1 of 1
                                                   REQUIRED STATEMENT
                                         TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

      All Cases:        Debtor(s)     Frederick Burton                                             Case No. 19-13686         Chapter     13
                                             DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR HOME EQUITY
                                             MORTGAGE LOAN ASSET-BACKED TRUST SERIES INABS 2007-A, HOME EQUITY
      All Cases:        Moving Creditor      MORTGAGE LOAN ASSET-BACKED CERTIFICATES SERIES INABS 2007-A         Date Case Filed     5/13/19

      Nature of Relief
                                        Lift Stay          Annul Stay             Other (describe) Co-Debtor Stay
      Sought:

      Chapter 13:              Date of Confirmation Hearing                                or Date Plan Confirmed       08/26/2019

      Chapter 7:                No-Asset Report Filed on
                                No-Asset Report not Filed, Date of Creditors Meeting

      1.          Collateral
                  a.  Home
                  b.  Car        Year, Make, and Model
                  c.  Other (describe)

      2.          Balance Owed as of 06/09/2020          $384,039.80
                  Total of all other Liens against Collateral $0.00

                  In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
      3.
                  amounts and dates of all payments received from the debtor(s) post-petition.

      4.          Estimated Value of Collateral (must be supplied in all cases) $375,000.00, per Debtor's Schedules

      5.          Default
                  a.  Pre-Petition Default as of petition date
                      Number of months      15                Amount                $43,447.34

                  b.           Post-Petition Default
                         i.           On direct payments to the moving creditor
                                     Number of months     7             Amount                 $18,106.01

                         ii.           On payments to the Standing Chapter 13 Trustee
                                      Number of months                 Amount

      6.        Other Allegations
                 a.  Lack of Adequate Protection § 362(d)(1)
                      i.        No insurance
                      ii.       Taxes unpaid               Amount                 $
                      iii.      Rapidly depreciating asset
                      iv.       Other (describe)

                  b.      No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

                  c.      Other "Cause" § 362(d)(1)
                         i.      Bad Faith (describe)
                         ii.     Multiple Filings
                         iii.    Other (describe)

                  d.     Debtor's Statement of Intention regarding the Collateral
                         i.  Reaffirm        ii.  Redeem          iii.  Surrender                 iv.  No Statement of Intention Filed

      Date:      June 26, 2020                                                                            /s/ Karl Meyer
      (Rev. 12/21/09)                                                                                   Counsel for Movant
